AO 442 (Rev. 11/11) Arrest Warrant

    

United States District Court 5
for the eS
Western District of New York

    
 
  

 
 

United States of America Lee LOEWENGUTHY

TERN DI ' DISTRICTS

 

 

Vv.
RANJODH SINGH Case No. 21- ci CR 26
Defendant x a 8
ARREST WARRANT rn z eee
To: Any authorized law enforcement officer z : ~

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnécessary
delay (name of person to be arrested) RANJODH SINGH, who is accused of an offense or violation’ ‘based on the

following document filed with the Court: aS oO oO

Indictment CL] Superseding Indictment QO Information CL] Superseding Information LC) Complaint

C1 Probation Violation Petition 1 Supervised Release Violation Petition J Violation Notice J Order of the Court

This offense is briefly described as follows:

’ Violations of Title 21, United States Code, Sections 841(a)(1), 846 and 963; and Title 18, United States
Code, Section 2

Issuing officer’s signature

MARY C. LOEWENGUTH
CLERK OF THE COURT

Printed name and Title

City and State: Buffalo, New York

 

 

 

 

Return
This warrant was received on Cee) 2] tl | 2. | __, and the person was arrested on (date) _. |S] Li
at (city and state) ve olo, N
= . W)
Date: 3) & ] 24 We WI At Noo

 

 

\\ Cc KE UME _Abiestieg ffcer’s Signature

artis C Nowe, TT aveab. (Losen Wn
mae name and title 2
r c

 

 

 
